Title: From Abigail Smith Adams to Mercy Otis Warren, 9 August 1812
From: Adams, Abigail Smith
To: Warren, Mercy Otis



my dear Madam
Quincy August 9th 1812

After I returnd from your hospitable Mansion where the scenes of former days were pleasingly renewd I had the Subjects of contraversy between two ancient Friends and upon a review—I must Candedly Say that I judged both in the wrong, and am certain if personal intercourse from unavoidable circumstances had not been obstructed, neither party would so have judged, or so have written—
I was can however assure my Friend that no personal animosity exists in the Breast of my the person who considerd himself as injured—altho he cannot but regret that he his principles and actions Should thus be transmitted to posterity by the Elegant pen of mrs Warren, Whose sentiments and opinions So cordially harmonized with his own in former days—
a Reluctance I have felt at touching a subject where I was So delicatly situated, has prevented my the expression of my Sentiments untill I have found that my silence might be misconstrued—
I cannot my Dear Madam but express my regret at the intemperate conduct of Some of the inhabitants of the Ancient and respectable Town of Plimouth—the Lawless conduct of the Baltimore Mob—and the not less indiscreet conduct of those who were the occasion of it—ought to be a lesson to every Americn to cleave to the constituded ends  Laws and the Government as the Horns of the Alter.
How Shall the voilence of party Spirit be guelld, and the Spirit of animosity which to which it gives rise, be softned down into a Sacred regard for the honor interest & Liberty of our dear and beloved Country—now threatned to become a scene of discord  hatred and Revengelet the cool wisdom of Age check the fiery ardour of youth and let not that Religion which proclaims Peace on Earth and good will to man, be prostituded to kindle and spread abroad false political Doctrines, practical and incenderay Newspaper publication, & pamphlets—instead of subordination to rulers—and Submission to Government. I am to sorry to Say Such discourses I have heard from the pulpit. what can we expect from the flock when the pastor thus misleads them?
my daughter & grandaughter left me last week. I need not Say how reluctantly I parted with Mrs them. they will always remember the visit they made to you and your Family with pleasure—I pray you to present my kind Regards to your Sons and Daughter & the whole Family and if I may as a Friend be permitted to Say a word to them by way of advise it is, let your moderation be known to all men Still the tumult of the people—that peace may be within our borders and prosperity within our habitations—
My Son will present you this Letter he has lately had a very ill turn from which he is but just recovering—and his Children have been Sick with the Scarlet fever the Eldest dangerously So. I was in hopes that my daughter would have been able to have accompanied him, that I might have had the pleasure of introducing to you, a woman worthy of your acquaintance, and She of Seeing not only the most ancient Friend now living of her parents, but a Lady So highly Esteemd and distinguishd by her literary talents and acquirements & whose mind old Time has not yet been able to Subdue at four Score
I am my dear and / venerable Friend / Yours with Love and / Esteem

A Adams